         Case 1:18-cr-00032-DLF Document 380 Filed 03/12/20 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


    UNITED STATES OF AMERICA,
                                                          CRIMINAL NUMBER:
                v.
                                                          1:18-cr-00032-2-DLF
    CONCORD MANAGEMENT AND
    CONSULTING LLC

         Defendant.


DEFENDANT CONCORD MANAGEMENT AND CONSULTING LLC’S OBJECTIONS
       TO THE COURT’S PROPOSED CONSPIRACY INSTRUCTION

        Defendant Concord Management and Consulting LLC (“Defendant” or “Concord”), by

and through undersigned counsel and at the Court’s direction, respectfully submits these objections

to the Court’s Proposed Conspiracy Instruction.

                                        BACKGROUND

        The parties and this Court, from the outset, have had a particularized focus on the

government’s burden of proof in this proceeding. The disparate views on that burden were brought

into sharp relief with the positions advanced on the substance of the conspiracy instruction that

should be given in this unique case. For reasons previously articulated (ECF 280 at 11-14, 19-38;

ECF 291 at 6-19; ECF 348), Concord continues to believe that its proposed instruction should be

given. This Court, however, has drafted its own proposed instruction and, as this Court directed,

Concord now offers its objections to the Court’s proposal.1 Without waiving its request for its




1
   Concord bears the responsibility of ensuring that its objections to the Court’s instructions are
properly preserved for appellate review and thus, in an abundance of caution, reiterates and
incorporates those objections in addition to those made in this pleading. See United States v. May,
68 F.3d 515, 516-17 (D.C. Cir. 1995) (outlining a defendant’s responsibilities under Federal Rules
of Criminal Procedure 30 and 51).


                                                  1
           Case 1:18-cr-00032-DLF Document 380 Filed 03/12/20 Page 2 of 8



instruction or any of its previously articulated objections, Concord also submits a redlined and

revised version of this Court’s proposed instruction that it believes more closely aligns with

applicable law and more fully addresses the vagaries of the conspiracy alleged in this case.2

Concord expressly includes these revisions among its objections to the proposed instruction.

            PRINCIPAL OBJECTIONS TO THE COURT’S PROPOSED CONSPIRACY
                               INSTRUCTION

          Concord’s objections to the Court’s proposed conspiracy instruction are aimed at both its

content and substance. As far as the content is concerned, Concord’s objections are directed

towards making the instruction sharper and clearer to try to avoid juror confusion. As for the

substance, Concord’s objections are intended to more closely align the instruction with the

government’s burden of proof as to Concord. Both sets of objections also are intended to avoid

the prejudice to Concord that will result if the Court’s proposed instruction is given as drafted.

          First, the proposed instruction omits any reference to Concord’s specific intent and has no

proposed definition of what that phrase means, and thus fails to express the need for proof of the

requisite mens rea in this case. The omission of “specific intent” in particular is contrary to its

previous acknowledgment (and the government’s agreement) that “§ 371 requires the specific

intent to carry out . . . the obstruction of lawful government functions.” ECF 74 at p. 24 (citing

the government’s concession at ECF 56 at 16); see also Oct. 15, 2018 Hr’g Tr. 27:13-17; Dec. 12,

2019 Hr’g Tr. 21:20-24 (“Concord will have further opportunities with jury instructions . . . to

ensure that the government proves enough knowledge to support a specific intent to thwart at least

one of the government functions alleged in the indictment.”) (emphasis added); see also ECF 348

at 3-6.




2
    Exhibits A and B attached.


                                                   2
            Case 1:18-cr-00032-DLF Document 380 Filed 03/12/20 Page 3 of 8



       Moreover, Concord’s proposed instruction is clear on what “specific intent” means: “A

person who intends to cause the required result is said to have acted with specific intent.” ECF

248-1 at 19. See United States v. Carr, 314 F. Supp. 3d 272 (D.D.C. 2018) (“Specific intent . . .

requires that it be the offender’s ‘conscious object’ to bring about a particular result . . . mere

awareness that the result is almost certain to occur is insufficient.”) (internal citations omitted)

(citing United States v. Bailey, 444 U.S. 394, 405 (1980), for proposition that “the Model Penal

Code term ‘purpose corresponds loosely with the common-law concept of specific intent; while

‘knowledge’ corresponds loosely with the concept of general intent”). Perhaps most importantly,

however, this Circuit has approved jury instructions that make clear that “a conspiracy to defraud

the United States required willful action with specific intent to deceive or cheat.” United States v.

Dale, 991 F.2d 819, 851 (D.C. Cir. 1993) (“The trial court’s instructions made it clear that a

conspiracy to defraud the United States required willful action with specific intent to deceive or

cheat.”).

       Second, to the extent that the Court’s instruction contains a mens rea requirement, it fails

to, but should, track what the Superseding Indictment expressly requires. Compare Superseding

Indictment ¶ 9 (“knowingly and intentionally”) (emphasis added) with Court’s Proposed

Instruction at 1, ¶ 2 (“intentionally”); 2, ¶ 2, (“voluntarily and intentionally”). In that fashion, it

is also inconsistent with both the Court’s own previously stated view of the burden of proof in this

case, see Feb. 11, 2020 Hr’g. Tr. at 50:24-25 (“The jury must unanimously agree that Concord

knowingly and intentionally joined this particular agreement . . . .”), and with what controlling law

requires. See ECF 248-1 at 18-25; ECF 280 at 22-31; ECF 291 at 15. As a result of these well-




                                                  3
         Case 1:18-cr-00032-DLF Document 380 Filed 03/12/20 Page 4 of 8



established principles, Concord has proposed that the Court uniformly use the agreed-upon mens

rea of knowingly and intentionally, throughout.3

       Third, the proposed instruction inconsistently and variously refers to the object of the

conspiracy as an intent to defraud the lawful functions of: “the Federal Election Commission, the

U.S. Department of Justice, and the U.S. Department of State”, see Proposed Instruction at 4, the

“United States government”, id., and “government agencies”, id. at 5.            The Superseding

Indictment, however, is more precise. It specifically alleges that the co-conspirators sought to

defraud by interfering with the lawful functions of the “Federal Election Commission, the U.S.

Department of Justice, and the U. S. Department of State . . . .,” specifically with respect to a

federal election. ECF 247 at 5 ¶ 9. The instruction given should reflect that precision throughout.

       Fourth, the proposed instruction fails to include the concept that Concord must have

specifically known about the duties to disclose or register and the specific statutes referred to in

the Superseding Indictment that give rise to those duties. See ECF 281 at 15. Inclusion of language

adopting this concept follows of necessity from the circumstances of this case and this Court’s

prior findings that “Concord is correct—and the government does not dispute—that the

government ‘must, at a minimum, show that Concord knew what ‘lawful government functions’

it was allegedly impeding or obstructing” and that, under the original Indictment, this meant that

“the government must show that Concord knew that it was impairing the ‘lawful functions’ of the

FEC, DOJ, or DOS ‘in administering the federal requirements for disclosure of foreign

involvement in certain domestic activities.’” See Nov. 15, 2018 Mem. Op. at 24-25 (citing Orig.


3
  Concord’s proposed instruction on the elements of the conspiracy request a mens rea of
“knowing[] and intentional[]” conduct, as the government alleged in the Superseding Indictment,
¶¶ 2, 9, not willfulness. But as the Court is aware, and for purposes of preserving its argument for
appeal, Concord has consistently maintained that willfulness is the proper mens rea. See ECF 291
at 13 n.3; ECF 248-1 at 18 n.4; ECF No. 280 at 22 n.6.


                                                 4
         Case 1:18-cr-00032-DLF Document 380 Filed 03/12/20 Page 5 of 8



Ind. ¶ 9 for “administering federal requirements for disclosure”). It is not possible for the Court

to charge the jury as to whether “Concord knew that it was impairing the ‘lawful functions’” of

the FEC and DOJ in enforcing these statutory requirements without also instructing the jury that

the government must prove that Concord knew about these functions.

       Fifth, the proposed instruction omits any language requiring juror unanimity as to a

conspiracy to defraud one specific U.S. government agency rather than another. See ECF 248-1

at 12; ECF 280 at 11-14; ECF 291 at 6-10. Without a special unanimity instruction, the

government has the latitude to present “election inference” as a crime unto itself, or to convince

the jury to convict “on a composite theory of guilt” where the jury unanimously finds that Concord

is guilty of something, but cannot unanimously agree which unlawful act supports the guilty

verdict. See United States v. Beros, 833 F.2d 455, 462 (3d Cir. 1987).

       Sixth, the proposed instruction omits language requiring the jury to consider whether

Concord and the co-conspirators had an affirmative duty to disclose specific information to the

Federal Election Commission, the Department of Justice, or the Department of State that was not

provided. See ECF 281 at 15. The proposed instruction makes such consideration optional, and

confusingly so. See Proposed Instruction at 5 (“If you conclude that a duty to disclose is relevant

to your decision . . . .”). Yet, as the Court already has acknowledged, it will be difficult for the

government, as a practical matter, to tie the alleged acts of deception to the alleged government

functions without consideration of such duties. Nov. 15, 2018 Mem. Op. at 15-16.               This

acknowledgement should be reflected in the instruction.

       Seventh, and relatedly, the proposed instruction creates a serious risk of juror confusion in

its description of how there can be the requisite impairment of government functions through

dishonest means. See Proposed Instruction at 5 (“In considering such conduct, the object of




                                                 5
          Case 1:18-cr-00032-DLF Document 380 Filed 03/12/20 Page 6 of 8



impairing, obstructing, or defeating one of the U.S. government’s lawful functions, by deceit, craft,

trickery, or dishonest means, can occur in either of two ways: (1) through acts of deceit, craft,

trickery, or dishonest means or (2) through the failure to provide information to the government

that is legally required.”). To begin with, the proposed instruction is circular in nature because it

describes “deceit, craft, trickery, or dishonest means” as “acts of deceit, craft, trickery, or dishonest

means.” This phrasing does not define the terms used, and will likely confuse the jury. The

proposed instruction then sets forth a second, far narrower, definition of “deceit, craft, trickery, or

dishonest means” in (2)—“the failure to provide information to the government that is legally

required.” Given how central alleged non-disclosures are to the government’s charge, this

awkward disjunctive formulation threatens to distract the jury from separately analyzing non-

disclosures as the remainder of the Court’s instruction provides. The instruction thus creates the

very real risk that the jury will simply view non-disclosures as “acts of deceit” under clause (1)

that meet the burden of proof without any need to consider whether there are legal duties to

disclose, whether those duties were violated, or whether Concord or the defendants knew about

the laws that created the duties.

        Eighth, the proposed instruction contains no reference to the foreign national expenditure

prohibition—even though this is one of the statutes specifically referenced in the Superseding

Indictment. See ECF 247 at 5 ¶ 9. Concord’s proposed instruction included language outlining

this obligation and it believes the instruction given should do the same. See ECF 248-1 at 19.

        Ninth, throughout Exhibit A, Concord has undertaken to streamline the Court’s proposed

instruction in an effort to remove language that is not relevant to the facts of this case. These edits

are aimed at helping the jury to more easily understand the Court’s instruction. Two specific

examples bear emphasis. First, Concord removed the language defining “defraud the United




                                                   6
         Case 1:18-cr-00032-DLF Document 380 Filed 03/12/20 Page 7 of 8



States” in part as to “cheat the United States government or any of its agencies out of money or

property.” Ex. A at 1. This case does not involve the “money or property” aspect of a defraud-

clause conspiracy, and is irrelevant here. Second, in the “Duty to Disclose” section of the

instruction, Concord removed certain extraneous language providing examples of “expressly

advocating” that, respectfully, are unrelated to the facts of this case and cumulative, and could

therefore cause juror confusion. Concord also attempted to streamline the description of what

constitutes express advocacy by removing roman numerals and shortening the definition, again,

for purposes of avoiding jury confusion.

       In closing, Concord maintains that there is a particularized need in this unprecedented case

for clear direction in the jury instructions that only Concord’s knowing and intentional involvement

in any unlawful conspiracy can support a conviction. In that regard, Concord’s objections—as

well as the changes accomplished in its redline of the proposed instruction—are essential to

prevent the risk of prejudice that looms over these proceedings.

       That risk is acute in light of the way the government intends to prove its case: namely, by

asking a jury unfamiliar with the byzantine U.S. statutes on which the government rests its

conspiracy charge to convict Concord for allegedly engaging in lawful conduct and for having, at

most, a loose association with others who purportedly tried to influence a U.S. presidential election

through speech. But Concord cannot be convicted for “interfering” in an election or “sowing

discord” among voters in U.S. elections. Nor, as the Court recently observed, does the speech

aimed at doing so become a crime because the speaker is a foreign national who tries to “hide”

their role as speaker from U.S. government agencies or authorities. March 4, 2020 Hr’g Tr. 44:24-

45:16. Yet assertions like these are at the heart of the government’s unprecedented conspiracy

charge against Concord.




                                                 7
         Case 1:18-cr-00032-DLF Document 380 Filed 03/12/20 Page 8 of 8



       In addition, prejudice also inures in the government’s purported proof of the alleged

conspiracy. The evidence offered by the government to this point to “prove” the conspiracy does

not implicate Concord in the charged conspiracy. Most of it in fact does not refer to Concord at

all. The conspiracy instruction therefore also must try to minimize, as much as possible, the risk

that Concord could be convicted simply by being linked—however tenuously—to an alleged

conspiracy with which it was not involved, and about which it had no knowledge. The revised

instruction espouses settled legal principles and, relying on those principles, attempts to reduce

that prejudice.


 Dated: March 12, 2020                              Respectfully submitted,

                                                    CONCORD MANAGEMENT
                                                    AND CONSULTING LLC

                                               By: /s/ Eric A. Dubelier
                                                   Eric A. Dubelier (D.C. Bar No. 419412)
                                                   Katherine J. Seikaly (D.C. Bar No. 498641)
                                                   REED SMITH LLP
                                                   1301 K Street, N.W.
                                                   Suite 1000 – East Tower
                                                   Washington, D.C. 20005-3373
                                                   202.414.9200 (phone)
                                                   202.414.9299 (fax)
                                                   edubelier@reedsmith.com
                                                   kseikaly@reedsmith.com




                                                8
Case 1:18-cr-00032-DLF Document 380-1 Filed 03/12/20 Page 1 of 9




    Exhibit A to Defendant Concord
   Management and Consulting LLC's
   Objections to the Court's Proposed
        Conspiracy Instruction

   United States v. Concord Management and
  Consulting LLC, Case No. 18-cr-00032-2-DLF
                Case 1:18-cr-00032-DLF Document 380-1 Filed 03/12/20 Page 2 of 9




                            Court’s Proposed Conspiracy Instruction


                     Overview of Conspiracy to Defraud the United States

        Concord is charged with conspiring to defraud the United States government. It is

against the law to knowingly and intentionally agree with someone to defraud the United States

government. In this case, “defraud the United States” means to knowingly and intentionally           Deleted: D
                                                                                                     Deleted: cheat the United States government or any of its agencies
                                                                                                     out of money or property or to
impair, obstruct, or defeat one of the United States government’s lawful functions, by deceit,

craft, trickery, or dishonest means. Here, Concord is charged with conspiring to knowingly           Deleted:


impair, obstruct, or defeat several specific functions of the United States government’s Federal

Election Commission, Department of Justice Foreign Agent Registration Act Unit, and

Department of State, as defined by several specific statutes enacted by the U.S. Congress. The

government is not required to prove that the impairment or obstruction of these functions were       Deleted: objective
                                                                                                     Deleted: as
actually achieved.

                Essential Elements of Conspiracy to Defraud the United States

        The government has three elements to prove in order to obtain a conviction of Concord

for the unlawful conspiracy and each element must be proven beyond a reasonable doubt.               Deleted: of
                                                                                                     Deleted: charged
        1. The first thing that must be shown is the existence of an agreement: Specifically, that   Deleted: ,
                                                                                                     Deleted: of which the government must
from in and around 2014 to January 2018, an agreement existed between two or more people to          Deleted: , are that:
                                                                                                     Deleted: F
knowingly and intentionally defraud the United States by using dishonest or deceitful means to       Deleted: between
                                                                                                     Deleted: and
impair, obstruct, or defeat the specified functions of the Federal Election Commission, the

Department of Justice’s Foreign Agent Registration Act Unit, and the Department of State. This

does not have to be a formal agreement or plan, in which everyone involved sat down together

and worked out the details. On the other hand, merely because people get together and talk about

common interests or do similar things does not necessarily show that an agreement exists to
                 Case 1:18-cr-00032-DLF Document 380-1 Filed 03/12/20 Page 3 of 9




defraud the United States. It is enough that the government proves beyond a reasonable doubt that

there was a common understanding among those who were involved to defraud the United States.            Deleted: So, the first thing that must be shown is the existence of
                                                                                                        an agreement.

         2. The second thing that must be shown is that Concord knowingly and intentionally             Deleted: S
                                                                                                        Deleted: ,
joined the unlawful agreement to defraud the United States government with the specific intent to       Deleted: in that


further its unlawful object. A person who intends to cause the required result is said to have acted    Deleted:


with specific intent.1

         It is not necessary to find that Concord agreed to all the details of the crime, or that

Concord knew the identity of all the other people the government has claimed were participating

in the agreement. A person may become a member of an unlawful conspiracy even if that person            Deleted:


agrees to play only a minor part, as long as that person understands the unlawful nature of the

plan and voluntarily and intentionally joins in it with the specific intent to advance or further the

unlawful object of the conspiracy. Even if Concord was not part of the agreement at the very start,

Concord can become a member of a conspiracy later if the government proves that it intentionally        Deleted: s/he


joined the agreement. Different people may become part of the conspiracy at different times.

         But mere presence at the scene of the agreement or of the crime, or merely being with the

other participants, does not show that Concord knowingly and intentionally joined in the

agreement. Also, unknowingly acting in a way that helps the participants in the conspiracy, or

merely knowing about the unlawful agreement itself, without more, does not show that the                Deleted: make


defendant knowingly and intentionally joined in the conspiracy with the specific intent to further      Deleted: part of


its unlawful object.                                                                                    Deleted: So the second thing that must be shown is that Concord
                                                                                                        knowingly joined the conspiracy with the intent to further its
                                                                                                        unlawful object.




1
 1 Criminal Jury Instructions for DC Instruction 3.100 (recommending providing the precise
mental state applicable as an element of the office as opposed to using a separate instruction).


                                                  -2-
                 Case 1:18-cr-00032-DLF Document 380-1 Filed 03/12/20 Page 4 of 9




        3. The third thing that must be shown is that one of the people involved in the unlawful       Deleted: T
                                                                                                       Deleted: ,
conspiracy to defraud the United States government did something for the purpose of carrying out

the unlawful conspiracy. This something is referred to as an overt act. You will be provided with      Deleted:


a list of the overt acts alleged in the indictment. The government need not prove that all of these    Deleted:


overt acts were taken, but in order to find Concord guilty, you must all agree on at least one overt   Deleted: the defendant


act that was actually done. Similarly, you need not find that Concord committed the overt act. It is   Deleted:
                                                                                                       Deleted: the defendant in this case
sufficient for the government to show that one of the conspirators knowingly committed an overt

act in furtherance of the unlawful conspiracy, since such an act becomes, in the eyes of the law,

the act of all of the members of the conspiracy. An overt act does not itself have to be unlawful. A   Deleted:
                                                                                                       Deleted:
lawful act may be an element of a conspiracy if it was done for the purpose of carrying out the

unlawful conspiracy.

        An unlawful conspiracy can be proved indirectly, by facts and circumstances that lead to

a conclusion that such a conspiracy existed. The government must prove that such facts and

circumstances existed and that they lead to the conclusion that an unlawful conspiracy existed.

        In determining whether an unlawful conspiracy between two or more persons existed,             Deleted: and whether Concord was one of its members


you may consider the acts and the statements of any other member[s] of the conspiracy as

evidence against Concord whether done in or out of Concord’s presence while the conspiracy

existed. When persons knowingly and intentionally enter into an agreement to commit a crime,           Deleted:


they become agents for each other so that everything which is said or done by one of them in

furtherance of that purpose is deemed to be the statement or act of all who have joined in that

unlawful conspiracy and is evidence against all the conspirators. However, statements or acts of       Deleted:


any conspirator which are made before the unlawful conspiracy’s existence or after its

termination may be considered as evidence only against the person making such statements.




                                                 -3-
                Case 1:18-cr-00032-DLF Document 380-1 Filed 03/12/20 Page 5 of 9




       In summary, a conspiracy is a kind of partnership to commit a crime. For Concord to be           Deleted: in


convicted of the crime of conspiracy to defraud the United States government, the government

must prove three things beyond a reasonable doubt: first, that during the charged time period

there was an unlawful agreement to defraud the United States government’s Federal Election

Commission, Department of Justice Foreign Agent Registration Act Unit, and Department of

State; second, that Concord knowingly and intentionally joined in that unlawful agreement with

the specific intent of furthering its unlawful object; and third, that one of the people involved in

the unlawful conspiracy did one of the overt acts charged.

                      Object of Conspiracy to Defraud the United States

       As I explained, in considering whether any conspiracy had as its object defrauding the           Deleted: I
                                                                                                        Deleted: an
United States government, in this case the term “defraud the United States,” means to impair,           Deleted: of
                                                                                                        Deleted: as I explained,
obstruct, or defeat one of the United States government’s lawful functions, by deceit, craft,           Deleted:
                                                                                                        Deleted: means not only to cheat the United States government or
trickery, or dishonest means. In this case, the government has alleged a conspiracy to defraud the      any of its agencies out of money or property but also, as alleged in
                                                                                                        this case,

United States government by impairing, obstructing, and defeating the lawful functions of the

Federal Election Commission, the U.S. Department of Justice’s Foreign Agent Registration Act

Unit, and the U.S. Department of State in monitoring, regulating, and enforcing laws concerning

foreign influence on and involvement in U.S. elections and the U.S. political system. The

government has alleged that Concord conspired to impair, obstruct, or defeat these particular

government functions through deceit, craft, trickery or dishonest means by failing to disclose

various forms and types of information to those United States government agencies and

departments.

       For the alleged conspiracy to be unlawful, you must find that the conspirators knowingly         Moved (insertion) [1]


and intentionally sought to impair, obstruct, or defeat at least one of the lawful functions of these




                                                -4-
                Case 1:18-cr-00032-DLF Document 380-1 Filed 03/12/20 Page 6 of 9




United States government agencies and departments by deceit, craft, trickery, or dishonest

means. This need not be the sole or even a major objective of the conspiracy, but it must have      Moved (insertion) [2]


been at least one of the objectives that the conspirators pursued. This crime of an unlawful

conspiracy to defraud the United States government does not require proof that the conspirators

intended to directly commit the crime of obstruction of lawful functions through deceit or

dishonest means themselves. Proof that Concord intended to use a third party as a go-between to

carry out the crime of defrauding the United States government may be sufficient.

       However, attempting to influence the outcome of a U.S. election or conspiring to do so,      Deleted: A


without more, is not a crime. Nor is it a crime to defraud, or conspire to defraud, the people of

the United States.                                                                                  Moved up [1]: For the alleged conspiracy to be unlawful, you
                                                                                                    must find that the conspirators sought to impair, obstruct, or defeat
                                                                                                    at least one of the lawful functions of the United States government.
       To convict Concord of the alleged conspiracy to defraud the United States, you must find     Moved up [2]: This need not be the sole or even a major
                                                                                                    objective of the conspiracy, but it must have been at least one of the
                                                                                                    objectives that the conspirators pursued.
that Concord knew the name of the particular United States government agency or department
                                                                                                    Deleted:

whose lawful government functions Concord allegedly agreed to impair, obstruct, or defeat by        Deleted: need not
                                                                                                    Deleted: , or any of its alleged coconspirators,

deceit, craft, trickery, or dishonest means. You must all agree that Concord knew the Federal       Deleted: they
                                                                                                    Deleted: But y
Election Commission, the U.S. Department of Justice’s Foreign Agent Registration Act Unit, or       Deleted: U.S. government


the U.S. Department of State performed the specific function that the alleged conspiracy sought

to impair, obstruct, or defeat, and you must all agree that Concord knew how the statutes the

government relies on define the specific function. You must also all agree that Concord itself      Deleted: and you must all


specifically intended to impair, obstruct, or defeat these specific functions.                      Deleted: that particular
                                                                                                    Deleted: ¶
                                                                                                    Finally, this crime also does not require proof that the conspirators
                                       Means of Deception                                           intended to directly commit the fraud themselves. Proof that they
                                                                                                    intended to use a third party as a go-between may be sufficient.
       As I have explained, it is against the law to knowingly and intentionally agree with

someone to defraud the United States by impairing, obstructing, or defeating its lawful

government functions through deceit, craft, trickery, or dishonest means. The government is not




                                                -5-
                Case 1:18-cr-00032-DLF Document 380-1 Filed 03/12/20 Page 7 of 9




required to prove that the objective was achieved. The crime is the unlawful agreement itself.

You may consider the acts taken by alleged conspirators when deciding whether they entered a          Deleted: But y


conspiracy and whether impairing, obstructing, or defeating a lawful function of the U.S.

government through deceit, craft, trickery, or dishonest means was an objective of that

conspiracy.                                                                                           Deleted: In considering such conduct, the object of impairing,
                                                                                                      obstructing, or defeating one of the U.S. government’s lawful
                                                                                                      functions, by deceit, craft, trickery, or dishonest means, can occur in
       You can find that Concord knowingly and intentionally conspired to use deceptive or            either of two ways: (1) through acts of deceit, craft, trickery, or
                                                                                                      dishonest means or (2) through the failure to provide information to
                                                                                                      the government that is legally required.
deceitful means to prevent government agencies from performing their lawful functions through         Deleted: the defendants

the failure to disclose information to those agencies. But the mere failure to disclose information   Deleted: , even if there was no duty to disclose information to
                                                                                                      those agencies.

to the government does not constitute deception unless Concord or the other defendants (or a

person acting at their direction) had a legal duty to disclose that information under the specific    Deleted: the defendants


statutes the government mentions in the indictment, which I discuss in more detail below, and

that they knew about those statutes and the legal duty to disclose. In other words, for you to find   Deleted: that
                                                                                                      Deleted: .
that by failing to provide information to the government Concord or the defendants acted

deceitfully, you must also find that the defendants had a legal duty to disclose that information

and that they knew about that duty.




                                                -6-
                Case 1:18-cr-00032-DLF Document 380-1 Filed 03/12/20 Page 8 of 9




                                          Duty to Disclose

       There are only two duties to disclose that are at issue in this case.                            Deleted: If you conclude that a duty to disclose is relevant to your
                                                                                                        decision about whether Concord ¶
                                                                                                        conspired to defraud the United States, t
       1. First, the Federal Election Campaign Act (FECA) requires anyone who makes

“independent expenditures” of more than $250 in a calendar year to file reports with the Federal

Election Commission containing information about the expenditure, including who made it and

its purpose. An “independent expenditure” is any purchase, payment, distribution, loan, advance,

deposit, or gift of money or anything of value, made by any person that expressly advocates the         Deleted: for the purpose of influencing any election for Federal
                                                                                                        office,

election or defeat of a clearly identified candidate.

       Expressly advocating means either

       (a)     phrases such as “vote for the President,” “re-elect your Congressman,” or “vote            Deleted: “support the Democratic nominee,” “cast your ballot
                                                                                                          for the Republican challenger for U.S. Senate in Georgia,” “Smith
                                                                                                          for Congress,” “Bill McKay in '94,” “vote Pro-Life”
       against Old Hickory”;                                                                              Deleted: vote Pro-Choice” accompanied by a listing of clearly
                                                                                                          identified candidates described as Pro-Life or Pro-Choice, “
       or                                                                                                 Deleted: ,” “defeat” accompanied by a picture of one or more
                                                                                                          candidate(s), “reject the incumbent,” or communications of
                                                                                                          campaign slogan(s) or individual word(s), which in context can
       (b) statements that when taken as a whole could only be interpreted by a reasonable                have no other reasonable meaning than to urge the election or
                                                                                                          defeat of one or more clearly identified candidate(s), such as
                                                                                                          posters, bumper stickers, advertisements, etc. which say “Nixon's
       person as containing advocacy for or against a clearly identified candidate.                       the One,” “Carter '76,” “Reagan/Bush” or “Mondale!
                                                                                                          Deleted: and with limited reference to external events, such as
       2. Second, the Foreign Agents Registration Act (FARA) promotes transparency with                   the proximity to the election, could only be interpreted by a
                                                                                                          reasonable person as containing advocacy of the election or defeat
                                                                                                          of one or more clearly identified candidate(s) because (i) the
respect to foreign influence within the United States by ensuring that the United States                  electoral portion of the communication is unmistakable,
                                                                                                          unambiguous, and suggestive of only one meaning; and (ii)
                                                                                                          reasonable minds could not differ as to whether it encourages
government and the public know the source of certain information from foreign agents intended             actions to elect or defeat one or more clearly identified
                                                                                                          candidate(s) or encourages some other kind of action
                                                                                                          Deleted: the words
to influence American public opinion, policy, and laws. Under FARA, anyone who acts as an
                                                                                                          Deleted:

agent of a foreign principal must register with the Department of Justice and disclose who they

work for and what they’re doing. A foreign principal includes an entity organized under foreign

law or based in another country, and a person or entity located outside of the United States who

is not a U.S. citizen who lives in the United States or U.S.-based entity. An “agent of a foreign

principal” is anyone who acts as an agent, representative, employee, or servant, or any person

who acts in any other capacity at the order, request, or under the direction or control, of a foreign


                                                 -7-
                Case 1:18-cr-00032-DLF Document 380-1 Filed 03/12/20 Page 9 of 9




principal or of a person any of whose activities are directly or indirectly supervised, directed,

controlled, financed, or subsidized in whole or in major part by a foreign principal, and who

directly or through any other person engages in certain acts in the United States for or in the

interests of the foreign principal.

        As relevant here, two categories of acts can render someone an agent under FARA:                 Deleted: three


        (i)     Political activities. The term “political activities” means any activity that the

                person engaging in believes will, or that the person intends to, in any way

                influence any agency or official of the Government of the United States or any

                section of the public within the United States with reference to formulating,

                adopting, or changing the domestic or foreign policies of the United States or with

                reference to the political or public interests, policies, or relations of a government

                of a foreign country or a foreign political party;

        (ii)    Various public-relations conduct and political consulting. This includes acting as

                a public relations counsel; engaging directly or indirectly in the publication or

                dissemination of oral, visual, graphic, written, or pictorial information or matter

                of any kind, including publication by means of advertising, books, periodicals,

                newspapers, lectures, broadcasts, motion pictures, or otherwise; and informing or

                advising any other person with reference to the domestic or foreign policies of the

                United States or the political or public interest, policies, or relations of a foreign

                country or of a foreign political party;

52 U.S.C. § 30104(c) (FECA); 11 C.F.R. § 109.10 (FEC regulation); see 52 U.S.C. § 30101(17)                  Deleted: <#>Soliciting, collecting, disbursing, or dispensing
                                                                                                             contributions, loans, money, or other things of value.¶

(defining “independent expenditure”); 11 C.F.R. § 100.22 (regulation interpreting “independent

expenditure”). 22 U.S.C. §§ 611(a), (b), (c)(1)(i)-(iii), (g), (h), (o), (p), 612(a) (FARA).




                                                  -8-
Case 1:18-cr-00032-DLF Document 380-2 Filed 03/12/20 Page 1 of 9




    Exhibit B to Defendant Concord
   Management and Consulting LLC's
   Objections to the Court's Proposed
        Conspiracy Instruction

   United States v. Concord Management and
  Consulting LLC, Case No. 18-cr-00032-2-DLF
         Case 1:18-cr-00032-DLF Document 380-2 Filed 03/12/20 Page 2 of 9



                            Court’s Proposed Conspiracy Instruction


                     Overview of Conspiracy to Defraud the United States

        Concord is charged with conspiring to defraud the United States government. It is

against the law to knowingly and intentionally agree with someone to defraud the United States

government. In this case, “defraud the United States” means to knowingly and intentionally

impair, obstruct, or defeat one of the United States government’s lawful functions, by deceit,

craft, trickery, or dishonest means. Here, Concord is charged with conspiring to knowingly

impair, obstruct, or defeat several specific functions of the United States government’s Federal

Election Commission, Department of Justice Foreign Agent Registration Act Unit, and

Department of State, as defined by several specific statutes enacted by the U.S. Congress. The

government is not required to prove that the impairment or obstruction of these functions were

actually achieved.

                Essential Elements of Conspiracy to Defraud the United States

        The government has three elements to prove in order to obtain a conviction of Concord

for the unlawful conspiracy and each element must be proven beyond a reasonable doubt.

        1. The first thing that must be shown is the existence of an agreement: Specifically, that

from in and around 2014 to January 2018, an agreement existed between two or more people to

knowingly and intentionally defraud the United States by using dishonest or deceitful means to

impair, obstruct, or defeat the specified functions of the Federal Election Commission, the

Department of Justice’s Foreign Agent Registration Act Unit, and the Department of State. This

does not have to be a formal agreement or plan, in which everyone involved sat down together

and worked out the details. On the other hand, merely because people get together and talk about

common interests or do similar things does not necessarily show that an agreement exists to
         Case 1:18-cr-00032-DLF Document 380-2 Filed 03/12/20 Page 3 of 9



defraud the United States. It is enough that the government proves beyond a reasonable doubt that

there was a common understanding among those who were involved to defraud the United States.

         2. The second thing that must be shown is that Concord knowingly and intentionally

joined the unlawful agreement to defraud the United States government with the specific intent to

further its unlawful object. A person who intends to cause the required result is said to have acted

with specific intent.1

         It is not necessary to find that Concord agreed to all the details of the crime, or that

Concord knew the identity of all the other people the government has claimed were participating

in the agreement. A person may become a member of an unlawful conspiracy even if that person

agrees to play only a minor part, as long as that person understands the unlawful nature of the

plan and voluntarily and intentionally joins in it with the specific intent to advance or further the

unlawful object of the conspiracy. Even if Concord was not part of the agreement at the very start,

Concord can become a member of a conspiracy later if the government proves that it intentionally

joined the agreement. Different people may become part of the conspiracy at different times.

         But mere presence at the scene of the agreement or of the crime, or merely being with the

other participants, does not show that Concord knowingly and intentionally joined in the

agreement. Also, unknowingly acting in a way that helps the participants in the conspiracy, or

merely knowing about the unlawful agreement itself, without more, does not show that the

defendant knowingly and intentionally joined in the conspiracy with the specific intent to further

its unlawful object.




 1
  1 Criminal Jury Instructions for DC Instruction 3.100 (recommending providing the precise
 mental state applicable as an element of the office as opposed to using a separate instruction).


                                                  -2-
         Case 1:18-cr-00032-DLF Document 380-2 Filed 03/12/20 Page 4 of 9



        3. The third thing that must be shown is that one of the people involved in the unlawful

conspiracy to defraud the United States government did something for the purpose of carrying out

the unlawful conspiracy. This something is referred to as an overt act. You will be provided with

a list of the overt acts alleged in the indictment. The government need not prove that all of these

overt acts were taken, but in order to find Concord guilty, you must all agree on at least one overt

act that was actually done. Similarly, you need not find that Concord committed the overt act. It is

sufficient for the government to show that one of the conspirators knowingly committed an overt

act in furtherance of the unlawful conspiracy, since such an act becomes, in the eyes of the law,

the act of all of the members of the conspiracy. An overt act does not itself have to be unlawful. A

lawful act may be an element of a conspiracy if it was done for the purpose of carrying out the

unlawful conspiracy.

        An unlawful conspiracy can be proved indirectly, by facts and circumstances that lead to

a conclusion that such a conspiracy existed. The government must prove that such facts and

circumstances existed and that they lead to the conclusion that an unlawful conspiracy existed.

        In determining whether an unlawful conspiracy between two or more persons existed,

you may consider the acts and the statements of any other member[s] of the conspiracy as

evidence against Concord whether done in or out of Concord’s presence while the conspiracy

existed. When persons knowingly and intentionally enter into an agreement to commit a crime,

they become agents for each other so that everything which is said or done by one of them in

furtherance of that purpose is deemed to be the statement or act of all who have joined in that

unlawful conspiracy and is evidence against all the conspirators. However, statements or acts of

any conspirator which are made before the unlawful conspiracy’s existence or after its

termination may be considered as evidence only against the person making such statements.




                                                 -3-
        Case 1:18-cr-00032-DLF Document 380-2 Filed 03/12/20 Page 5 of 9



       In summary, a conspiracy is a kind of partnership to commit a crime. For Concord to be

convicted of the crime of conspiracy to defraud the United States government, the government

must prove three things beyond a reasonable doubt: first, that during the charged time period

there was an unlawful agreement to defraud the United States government’s Federal Election

Commission, Department of Justice Foreign Agent Registration Act Unit, and Department of

State; second, that Concord knowingly and intentionally joined in that unlawful agreement with

the specific intent of furthering its unlawful object; and third, that one of the people involved in

the unlawful conspiracy did one of the overt acts charged.

                      Object of Conspiracy to Defraud the United States

       As I explained, in considering whether any conspiracy had as its object defrauding the

United States government, in this case the term “defraud the United States,” means to impair,

obstruct, or defeat one of the United States government’s lawful functions, by deceit, craft,

trickery, or dishonest means. In this case, the government has alleged a conspiracy to defraud the

United States government by impairing, obstructing, and defeating the lawful functions of the

Federal Election Commission, the U.S. Department of Justice’s Foreign Agent Registration Act

Unit, and the U.S. Department of State in monitoring, regulating, and enforcing laws concerning

foreign influence on and involvement in U.S. elections and the U.S. political system. The

government has alleged that Concord conspired to impair, obstruct, or defeat these particular

government functions through deceit, craft, trickery or dishonest means by failing to disclose

various forms and types of information to those United States government agencies and

departments.

       For the alleged conspiracy to be unlawful, you must find that the conspirators knowingly

and intentionally sought to impair, obstruct, or defeat at least one of the lawful functions of these




                                                -4-
        Case 1:18-cr-00032-DLF Document 380-2 Filed 03/12/20 Page 6 of 9



United States government agencies and departments by deceit, craft, trickery, or dishonest

means. This need not be the sole or even a major objective of the conspiracy, but it must have

been at least one of the objectives that the conspirators pursued. This crime of an unlawful

conspiracy to defraud the United States government does not require proof that the conspirators

intended to directly commit the crime of obstruction of lawful functions through deceit or

dishonest means themselves. Proof that Concord intended to use a third party as a go-between to

carry out the crime of defrauding the United States government may be sufficient.

       However, attempting to influence the outcome of a U.S. election or conspiring to do so,

without more, is not a crime. Nor is it a crime to defraud, or conspire to defraud, the people of

the United States.

       To convict Concord of the alleged conspiracy to defraud the United States, you must find

that Concord knew the name of the particular United States government agency or department

whose lawful government functions Concord allegedly agreed to impair, obstruct, or defeat by

deceit, craft, trickery, or dishonest means. You must all agree that Concord knew the Federal

Election Commission, the U.S. Department of Justice’s Foreign Agent Registration Act Unit, or

the U.S. Department of State performed the specific function that the alleged conspiracy sought

to impair, obstruct, or defeat, and you must all agree that Concord knew how the statutes the

government relies on define the specific function. You must also all agree that Concord itself

specifically intended to impair, obstruct, or defeat these specific functions.

                                       Means of Deception

       As I have explained, it is against the law to knowingly and intentionally agree with

someone to defraud the United States by impairing, obstructing, or defeating its lawful

government functions through deceit, craft, trickery, or dishonest means. The government is not




                                                -5-
        Case 1:18-cr-00032-DLF Document 380-2 Filed 03/12/20 Page 7 of 9



required to prove that the objective was achieved. The crime is the unlawful agreement itself.

You may consider the acts taken by alleged conspirators when deciding whether they entered a

conspiracy and whether impairing, obstructing, or defeating a lawful function of the U.S.

government through deceit, craft, trickery, or dishonest means was an objective of that

conspiracy.

       You can find that Concord knowingly and intentionally conspired to use deceptive or

deceitful means to prevent government agencies from performing their lawful functions through

the failure to disclose information to those agencies. But the mere failure to disclose information

to the government does not constitute deception unless Concord or the other defendants (or a

person acting at their direction) had a legal duty to disclose that information under the specific

statutes the government mentions in the indictment, which I discuss in more detail below, and

that they knew about those statutes and the legal duty to disclose. In other words, for you to find

that by failing to provide information to the government Concord or the defendants acted

deceitfully, you must also find that the defendants had a legal duty to disclose that information

and that they knew about that duty.




                                                -6-
        Case 1:18-cr-00032-DLF Document 380-2 Filed 03/12/20 Page 8 of 9



                                          Duty to Disclose

       There are only two duties to disclose that are at issue in this case.

       1. First, the Federal Election Campaign Act (FECA) requires anyone who makes

“independent expenditures” of more than $250 in a calendar year to file reports with the Federal

Election Commission containing information about the expenditure, including who made it and

its purpose. An “independent expenditure” is any purchase, payment, distribution, loan, advance,

deposit, or gift of money or anything of value, made by any person that expressly advocates the

election or defeat of a clearly identified candidate.

       Expressly advocating means either

       (a)     phrases such as “vote for the President,” “re-elect your Congressman,” or “vote

       against Old Hickory”;

       or

       (b) statements that when taken as a whole could only be interpreted by a reasonable

       person as containing advocacy for or against a clearly identified candidate.

       2. Second, the Foreign Agents Registration Act (FARA) promotes transparency with

respect to foreign influence within the United States by ensuring that the United States

government and the public know the source of certain information from foreign agents intended

to influence American public opinion, policy, and laws. Under FARA, anyone who acts as an

agent of a foreign principal must register with the Department of Justice and disclose who they

work for and what they’re doing. A foreign principal includes an entity organized under foreign

law or based in another country, and a person or entity located outside of the United States who

is not a U.S. citizen who lives in the United States or U.S.-based entity. An “agent of a foreign

principal” is anyone who acts as an agent, representative, employee, or servant, or any person

who acts in any other capacity at the order, request, or under the direction or control, of a foreign


                                                 -7-
         Case 1:18-cr-00032-DLF Document 380-2 Filed 03/12/20 Page 9 of 9



principal or of a person any of whose activities are directly or indirectly supervised, directed,

controlled, financed, or subsidized in whole or in major part by a foreign principal, and who

directly or through any other person engages in certain acts in the United States for or in the

interests of the foreign principal.

        As relevant here, two categories of acts can render someone an agent under FARA:

        (i)     Political activities. The term “political activities” means any activity that the

                person engaging in believes will, or that the person intends to, in any way

                influence any agency or official of the Government of the United States or any

                section of the public within the United States with reference to formulating,

                adopting, or changing the domestic or foreign policies of the United States or with

                reference to the political or public interests, policies, or relations of a government

                of a foreign country or a foreign political party;

        (ii)    Various public-relations conduct and political consulting. This includes acting as

                a public relations counsel; engaging directly or indirectly in the publication or

                dissemination of oral, visual, graphic, written, or pictorial information or matter

                of any kind, including publication by means of advertising, books, periodicals,

                newspapers, lectures, broadcasts, motion pictures, or otherwise; and informing or

                advising any other person with reference to the domestic or foreign policies of the

                United States or the political or public interest, policies, or relations of a foreign

                country or of a foreign political party;

52 U.S.C. § 30104(c) (FECA); 11 C.F.R. § 109.10 (FEC regulation); see 52 U.S.C. § 30101(17)

(defining “independent expenditure”); 11 C.F.R. § 100.22 (regulation interpreting “independent

expenditure”). 22 U.S.C. §§ 611(a), (b), (c)(1)(i)-(iii), (g), (h), (o), (p), 612(a) (FARA).




                                                  -8-
